Case 1:19-cv-01974-JBW-LB Document 17 Filed 07/12/19 Page 1 of 1 PageID #: 137




888 SEVENTH AVENUE                                                        JOSHUA D. ARISOHN
NEW YORK, NY 10019                                                             Tel: 6 4 6 . 8 3 7 . 7 1 5 0
www.bursor.com                                                                 Fax: 2 1 2 . 9 8 9 . 9 1 6 3
                                                                            ja r i s oh n @ bu rs or . com
                                          July 12, 2019

Via ECF & FedEx Overnight Delivery

The Honorable Jack B. Weinstein
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:     Nicholas v. Wayfair, Inc., et al., Case No. 19-cv-01974-JBW-LB

Dear Judge Weinstein:

        On June 28, 2019, the Court entered an Order (ECF Doc. 16) regarding the motion to
compel arbitration (ECF Doc. 15) filed by Defendant Wayfair, Inc. directing the Parties to “fix
the date for argument & arrange an appropriate briefing schedule with case coordinator, June
Lowe, who will fix date of argument.” Accordingly, the Parties have contacted Ms. Lowe and
jointly propose the following schedule:

      • Plaintiff’s Response to the Motion due July 29, 2019;
      • Defendant’s Reply in further support of the Motion due August 19, 2019;
      • Argument to be held on August 26, 2019.

The Parties accordingly request that the Court so-order the proposed briefing schedule and oral
argument date.

                                                    Respectfully submitted,




                                                    Joshua D. Arisohn


CC:     All counsel of record (via ECF)
